This suit was brought by the appellant, the state of Texas, to recover from appellee, the Gulf, Colorado  Santa Fe Railway Company, penalties for the failure of appellee to erect and maintain water-closets or privies in, or within a reasonable and convenient distance from, its depot at Bleakwood, a station on its line of railway, for the accommodation of its passengers who are received on and discharged from its trains, or its patrons and employés who have business with defendant thereat. A general demurrer to plaintiff's petition was sustained, and the court dismissed its suit, and from the judgment of dismissal plaintiff has prosecuted this appeal.
The petition contained the same allegations as the petition in the case of State of Texas v. Jasper  Eastern Railroad Co., 154 S.W. 331, this day decided, and in which this court held that the trial court erred in sustaining a general demurrer to the plaintiff's petition, and set out at length the reasons upon which our conclusions were based. For the reasons therein given, but which will not be repeated here, we hold that the court erred in sustaining the general demurrer urged by defendant to plaintiff's petition, and for this error the judgment of the court below is reversed and the cause remanded.
Reversed and remanded.